Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanical conveyance” claim 1 in combination with the “extractor” claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the phrase “the present disclosure relates to” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship between “indexing the sequential slices” and “adhering each slice to the conyeor”.  Claim 1 recites, “indexing the sequential slices by adhering each sequential slice to the conveyor and advancing the conveyor a known distance.”   The claims are defining indexing of the slices as being placed on a conveyor and transported.  There is nothing in that statement that would relate to the step of indexing a slice over the understanding of transporting a slice. 
The specification discloses that “FIG. 3A shows an exemplary method of indexing 300a comprising a step of indexing slices 140 of an object 130 on a linear tape 310 after they have been extracted and manipulated as described herein. As described herein, a particular section 140 may be correlated to a point on the linear index on the tape 312, which may be used to mark the known correlation between a particular section 140 and its final storage location. This linear tape 310 as described in this indexing step may be embodied as the mechanical conveyance 180 utilized in the first step.” 
Correlating a point on the linear tape to a particular section would create the indexing of the slices. The step of identifying the location of the slice on the conveyor is missing in the indexing step and is essential to the understanding of the method step of “indexing the slices”. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites, “electrostatically charging an extractor opposite to the object.”  However, claim 1 already sets forth “using a mechanical conveyance that adheres the sequential slice to a conveyor.”  There does not appear to be an extractor and mechanical conveyance in combination with a conveyor. While the tape or film is considered the conveyor, either the “mechanical conveyance” or “the extractor” can be considered the system that automates the tape or film.  However, there does not appear to be both a “mechanical conveyance” and “an extractor, they appear to be the same structure.   It also appears that it is the tape or film 194 that is being charged and not the entire conveying mechanism, per Fig. 1C.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolles (U.S. Patent 5,746,855).  
Bolles discloses a method of capturing and extracting sequential slices of an object from a microtome, the method comprising: extracting the sequential slicers of the object as each sequential slice is sliced from the object by a blade of the microtome by As before, the cut out areas 56 are spaced a known distance apart such that the tape may be advanced exactly this amount between each section”; col. 3, lines 28-31) using a computer controlled motor as each sequential slice is adhered to the conveyor (“Toward this end the section saving device may ride upon a track or linear rails 80. After a section has been saved, the entire section saver is translated away from the optical axis of the microscope. This may be accomplished through the use of a manual or motorized transport mechanism 82. This mechanism may take the form of a motor which rotates a leadscrew. The rotation of the leadscrew draws the section saver away from the microtome, or pushes it back into position. In order for this sideways motion to occur, the application roller 26 must retract slightly to withdraw from the face of the tissue sample. This retraction is also preferably motorized“ col. 4, lines 16-41). 
	In regards to claim 2, Bolles discloses wherein the conveyor is any of a mesh, a tape or a film (tape 20).
	In regards to claim 3, Bolles discloses wherein the conveyor is any of a mesh, a tape, or a film, and wherein each sequential slice is adhered to the conveyor before or after slicing (“The application roller 26 applies a pressure on the tape 20 forcing it in contact with the tissue sample block 18. The sample block is moved adjacent the stationary application roller 26 in order to affix the adhesive on tape 20 to the face of the entire tissue sample block. The tissue section is then cut off of the tissue sample block by the microtome blade 14” col. 4, lines 46-52).
In regards to claim 4 Bolles discloses wherein the conveyor (tape 20) applies direct manipulation of each sequential slice by mechanical motion (“The application roller 26 applies a pressure on the tape 20 forcing it in contact with the tissue sample block 18. The sample block is moved adjacent the stationary application roller 26 in order to affix the adhesive on tape 20 to the face  
In regards to claim 5, Bolles discloses wherein the conveyor applies direct manipulation of each sequential slice by mechanical motion, the mechanical motion is generated by a computer controlled motor able to provide a reliable and constant amount of tension of movement as each sequential slice is sliced from the object. 
(The adhesive tape must be lifted with just the right timing and tension in order to retain the cut section on the tape, and without allowing the tape itself to get caught in the microtome blade. …In either case, and referring back to FIG. 1, the tape (or tapes) 20 are pulled off of the feed reel 22 (or reels) by the feed roller 24. The feed reel(s) 22 preferably includes a slip clutch or similar mechanism for drag in order to maintain a constant tension on the tape(s) 20” (col. 2, lines 2-5 and col. 3, lines 38-46).
In regards to claim 6, Bolles discloses wherein each slice is extracted by a constant tension applied to the conveyor (tape 20) which removes the sequential slice after slicing (feed reel(s) 22 preferably includes a slip clutch or similar mechanism for drag in order to maintain a constant tension on the tape(s) 20.” Col. 3, lines 38-46).
In regards to claim 7, Bolles discloses wherein each indexed sequential slice is stored for later use(take up reel 30; “When a tissue sample is completely sectioned or when a takeup reel is completely full, the reel is removed for storage” col. 3, lines 62-65).
In regards to claim 10, Bolles discloses further comprising: imaging one or more of the sequential slices (surface imaging microscope; SIM); and generating a model from the images of the one or more sequential slices (three-dimensional digital reconstruction; col. 1, lines 26-38).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolles (U.S. Patent 5,746,855) in view of Stephens et al. (U.S. Publication 2007/0141711), herein referred to as Stephens. 
In regards to claim 8, Bolles discloses storing each indexed sequential slice” The invention described here is capable of storing a large number of cut sections as they are sliced off of the tissue sample block by the microtome blade. It is also capable of storing any percentage of the cut sections up to 100%” col. 4, lines 50-55); 
Bolles discloses storing of the slices such that the data pertaining to each slice is recorded and can be utilized during a review of the archived material, (col. 4, lines 16-24), but does not specifically disclose retrieving one or more sequential sections for one or more secondary interrogations: wherein the one or more secondary interrogations include any of: secondary staining, molecular analysis, sequencing, electron microscopy, or visual microscopy.  Attention is further directed to the Stephens process of cataloging tissue samples.  Stephens discloses that after the tissue is sectioned and placed on a slide, the slides “may be permanently labeled, sorted and transported in a group arranged by patient or case no. to the Pathologist for review and analysis. At this point, the Pathologist will determine whether imaging, additional staining, or signing out is the next step.” (paragraph [0020]).  As Bolles discloses that the data of the slices is stored and recorded for future review, and as shown by Stephens to be known that the slices might need further imaging or . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bolles (U.S. Patent 5,746,855) in view of Toshiro et al. (JPH09304246), herein referred to as Toshiro and Ishida (JP2002-022626).
In regards to claim 9, Bolles discloses the claimed invention wherein the indexing the sequential slices further comprises: electrostatically charging the object; electrostatically charging an extractor opposite to the object; and wherein each sequential slice is attracted to the extractor as the sequential slice is being sliced from the object and adhered to the conveyor.  Attention is further directed to the Fujimoto apparatus for processing tissue slides.  Toshiro discloses another system for manufacturing thin section slide samples from an embedding block with a biological sample held in an embedding case. Toshiro discloses that a tape, thin-slicing auxillary member 203, can be used to transport the cut slice from the block by attaching to the surface of the solid sample 209 by coating the tape, member 203, with an adhesive or alternatively by charging the member (paragraph [0016]).  Toshiro therefore discloses that static charge may be used as a substitute attachment mechanism for attaching the tissue to the tape over providing an adhesive.  Toshiro does not disclose charging both the conveyor and the block of tissue.  Attention is also directed Ishida method for preparing biological samples.  Ishida discloses: “After being positively charged by the first charging device 21, the sample block 10 is transferred to the front of the guide roll 14 and set on the lower side of the traveling track of the carrier tape 2.A second charging device 22 is arranged above the 
When the second charging device 22 is started with the running of the carrier tape 2 temporarily stopped, the carrier tape 2 is negatively charged and the carrier tape 2 is adsorbed on the upper surface of the sample block 10.
In this state, when the carrier tape 2 and the sample block 10 are sent out toward the cutter 23 in synchronization with each other, the surface layer portion of the sample block 10 is sliced by the cutter 23.
The cut out thin section sample 1 is adsorbed on the lower surface of the carrier tape 2 by the force of static electricity and recovered.” (paragraph [0020].
As Toshiro discloses that it is known that both tape adhesive and static charge can be utilized to transfer a tissue sample from a block to a tape or film and as taught by Ishida that it is known to change both the sample block and the tape with opposite polarities to create a stronger electrostatic force, it would have been obvious to one having ordinary skill in the art to have substitied an electro static charging mechanical on the Bolles tape rather than an adhesive as an alternative known means of transferring the sliced tissue from the sample block, especially as Bolles discloses that in the past, adhesion of the tape to the microtome blade has been a problem (Bolles col. 2, lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724